Pee Cueiam,
The estate which was given to the widow in the land in question, was a life estate only, terminable at her death or remarriage. There was no devise over of this real estate of any kind after the determination of the estate of the widow. There were other provisions as to what should be done with it in the event of several designated contingencies, none of which ever happened. As to those contingencies therefore it was as if they had never been written in the will. The first of these contingencies was the marriage or death of the testator’s wife before his daughter Adelaide became of full age. The second was the death of the daughter without issue before attaining the age of twenty-one years, and the third was the death of the daughter *299leaving issue before attaining the age of twenty-one. It so happens tbat not one of these several contingencies has occurred. The widow married again in 1898 and thereupon her estate terminated absolutely. The widow is still living and so is the daughter who is married and is of full age. The provisions of the will, therefore, which were adapted to the occurrence of any one of these several contingencies, became entirely inapplicable, and the disposition of the property in question must be sought in the other directions of the will, but of these there are none, absolutely none. No provision whatever has been made for the event which has actually arisen. There is no testacy as to this real estate in the state of facts which now exists, and to make a testacy where the testator has seen fit to make none, is simply an undertaking by the courts to do something which they have no right to do. We agree entirely with the views so well expressed by the learned judge of the court below.
Decree affirmed and appeal dismissed at the cost of the appellant.